Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Allowance
Reasons for Allowance
Applicant has submitted a Terminal Disclaimer approved by USPTO in overcoming non-statutory double patenting rejection.  Applicant’s argument is persuasive. In light of applicant’s amendment, application is in condition of allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661